MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                         Jun 09 2017, 9:24 am
court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Daniel L. Askren                                          Curtis T. Hill, Jr.
O’Connor and Askren Law Office                            Attorney General of Indiana
Attica, Indiana
                                                          James D. Boyer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          June 9, 2017
of the Parent-Child Relationship                          Court of Appeals Case No.
of M.W. (Child) and E.W.                                  23A04-1611-JT-2517
(Mother);                                                 Appeal from the Fountain Circuit
                                                          Court
E.W. (Mother),                                            The Honorable Susan Orr
Appellant-Respondent,                                     Henderson, Judge
                                                          Trial Court Cause No.
        v.                                                23C01-1607-JT-125

The Indiana Department of
Child Services,
Appellee-Petitioner




May, Judge.

Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017       Page 1 of 14
[1]   E.W. (“Mother”) appeals the termination of her parental rights to M.W.

      (“Child”). She argues the evidence was insufficient to support termination. We

      affirm.



                                Facts and Procedural History
[2]   Child was born to Mother 1 on April 4, 2015. On April 5, 2015, the Department

      of Child Services (“DCS”) received a report Child was a victim of abuse and

      neglect. Specifically, the report alleged Child exhibited symptoms of drug

      withdrawal after birth and Mother admitted using hydrocodone during her

      pregnancy.


[3]   On April 11, 2015, Mother admitted to hospital staff that she also used heroin

      during her pregnancy. On April 14, 2015, DCS Family Case Manager

      (“FCM”) Linda Essman visited Mother and Child at the St. Elizabeth Hospital

      in Lafayette, Indiana. Hospital staff told FCM Essman that Child began

      exhibiting symptoms of drug withdrawal roughly twelve hours after birth and

      was transferred to the NICU, where she subsequently tested positively for

      opiates. FCM Essman met with Mother that same day at the Warren County

      DCS office. Mother admitted to FCM Essman that she had used heroin for six

      weeks prior to Child’s birth. She further indicated she lived with her boyfriend,




      1
          Child’s biological father is unknown.


      Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 2 of 14
      J.T. (“Boyfriend”), at his sister’s house in Attica, Indiana. Mother reported she

      used heroin when she gets depressed.


[4]   For most of April, Child remained in the hospital under the care of doctors so

      that her condition could be monitored and treated. Doctors initially used

      codeine and morphine to treat Child’s drug withdrawal, but eventually weaned

      Child off the drugs. However, Child continued to have problems breathing as

      she was born with underdeveloped lungs because of Mother’s heroin use during

      pregnancy.


[5]   On April 17, 2015, FCM Essman met with Mother and Boyfriend. Mother

      agreed to start intensive homebased services to assist her with substance abuse,

      parenting skills, education, and preparation for a newborn in the home.

      Boyfriend, who had used heroin with Mother in the past, agreed to participate

      in services with Mother. On April 24, 2015, FCM Essman received drug screen

      results for Mother and Boyfriend indicating they both tested negative for any

      illegal substances.


[6]   Child was released from the hospital on April 28, 2015. That day, DCS filed a

      petition alleging Child was a CHINS. DCS classified the case as an “In-Home”

      CHINS case, (Ex. Vol. 1 at 44), 2 allowing Child to return to Mother’s care as




      2
        The trial court clerk’s failure to number the pages of the Exhibit volumes greatly hindered our review of the
      record. We cite the page numbers as they appear consecutively in the PDF format of the Electronic Record.
      See Ind. Appellate Rule 29(A) (requiring the Exhibits be filed in accordance with Appendix A(2)(a), which
      provides: “Each volume of the Transcript shall be independently and consecutively numbered at the bottom.
      Each volume shall begin with numeral one on its front page.”).

      Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017                Page 3 of 14
      long as Child’s medical conditions allowed her to remain home and Mother

      and Boyfriend remained drug-free and consistently underwent drug screenings.


[7]   On June 9, 2015, the court held a fact-finding hearing at which Mother

      admitted Child was a CHINS. On June 10, 2015, the court adjudicated Child a

      CHINS and entered a dispositional order requiring Mother to participate in

      “Homebuilders,” Intensive Outpatient Treatment (“IOT”), random drug

      screens, medication management, and case management. (Id. at 14.) The court

      scheduled a hearing to review Mother’s progress on September 15, 2015.


[8]   Mother and Boyfriend initially complied with the court’s requirements. Within

      a month of Mother and Child returning home from the hospital, Boyfriend

      obtained a job and an apartment, and Mother and Child moved in with

      Boyfriend. Mother was participating in home-based management through

      Bauer Family Resources. However, on July 31, 2015, Mother and Boyfriend

      underwent random drug screenings and tested positive for amphetamine and

      methamphetamine.


[9]   Because of Mother’s drug use, DCS removed Child from Mother’s care on

      August 3, 2015 and placed Child in foster care. The court held a detention

      hearing that same day. Mother appeared at the hearing. Mother admitted she

      was unable to care for Child while under the influence of illegal substances and

      did not object to the court placing Child in foster care. Boyfriend was also fired

      from his job in late July, and, as a result, lost his apartment in August 2015.




      Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 4 of 14
       Mother and Boyfriend began staying with Boyfriend’s various family members,

       moving from home to home.


[10]   On September 21, 2015, the court held a review hearing on Mother’s progress.

       The court noted Mother had remained mostly compliant with her case plan, but

       had been unable to maintain housing and had tested positive for amphetamine

       and methamphetamine on two occasions. At the time of the hearing, Child

       was in foster care placement, but the court authorized DCS to transfer Child to

       relative placement with Mother’s cousin. The court ordered the permanency

       plan remain reunification and scheduled a review hearing for January 12, 2016.


[11]   Mother started case management services with Stephanie Greer of Bauer

       Family Resources in September 2015. Greer worked with Mother and DCS to

       establish goals for Mother of finding housing, getting a vehicle, maintaining a

       stable job, and staying drug and alcohol free. Greer also began facilitating

       supervised visits with Mother and Child in December 2015. Mother was very

       consistent in attending the visits initially. The visits were “community visits,”

       (Tr. at 13), which took place at public places such as the library or park.

       However, Mother’s visits with Child never progressed to being unsupervised or

       at-home visits. Additionally, during this period, Mother was able to obtain

       employment, but she was never able to attain stable, long-term employment

       lasting longer than “two to three months.” (Id. at 15.)


[12]   The court held a permanency hearing on January 12, 2016. The court found

       Mother had not been compliant in submitting drug tests, attending visits with


       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 5 of 14
       Child, or attending services. The court also noted Mother recently tested

       positive for heroin. The court modified its dispositional order, requiring

       Mother to maintain weekly contact with DCS, allow DCS to make

       unannounced visits to Mother’s home, complete an intensive family

       preservation program, comply with all directives from services providers, attend

       all appointments as scheduled, and submit drug and alcohol screenings within

       one hour of DCS’s requesting her to do so.


[13]   Mother made multiple attempts at rehabilitation, but failed to successfully

       complete any rehabilitation program. On February 29, 2016, Mother was

       admitted to Home with Hope for inpatient drug treatment. While participating

       in the program, Mother continued to use drugs and tested positive for drugs.


[14]   The court held a status hearing on March 15, 2016. The court noted Mother

       had made “little to no progress” toward her case plan. (Ex. Vol. 1 at 30). The

       court changed the permanency plan from reunification to adoption. Mother

       was discharged from Home with Hope on March 24, 2016, for “leaving against

       staff advice and insubordination.” (Ex. Vol. 2 at 4.)


[15]   The court held a permanency hearing on May 18, 2016. The court found

       Mother had made insufficient progress toward reunification with Child and

       DCS had exhausted its services available to Mother. The court approved

       DCS’s proposed permanency plan for termination of Mother’s parental rights.

       On July 19, 2016, DCS filed its petition to terminate Mother’s parental rights.




       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 6 of 14
[16]   On October 5, 2016, the court held a hearing on DCS’s termination petition.

       After hearing evidence, the court terminated Mother’s parental rights in an

       order that provided, in pertinent part:


[17]           c. Mother and [Boyfriend] initially engaged in services from
               Home Builders and made some progress in: 1. Safe and stable
               housing; 2. Sustainable source of income and 3. Maintaining
               sobriety. The dispositional decree entered June 9, 2013 [sic]
               ordered the [sic] Mother to participate in services. Mother was
               ordered to participate in Home Builders, Intensive Outpatient
               Treatment for substance abuse, random drug screens, medication
               management, case management, supervised visits, and individual
               therapy. [Boyfriend] was not ordered to participate in services,
               but in order to remain active in the child’s life, was required to
               submit random drug screens and engage in services to assist to
               [sic] ensure the goal of reunification.


[18]           d. Mother maintained periods of sobriety, but was unable to
               sustain long term abstinence. She relapsed several times during
               the pendency of the CHINS case. [Boyfriend] also relapsed and
               has not been active in this case since he tested positive in
               December 2015. Mother suffers from depression and has been
               addressing her illness with medication (Prozac). Mother
               attempts to manage her opiate addiction with Suboxen [sic], for
               which she has a valid prescription. Mother does not always take
               her medications as prescribed. At the time of the hearing herein,
               she presented in court in a disheveled state—her hair and
               clothing looked as if she had just gotten out of bed; her affect was
               flat and her testimony was difficult to follow.


[19]           e. Mother sought treatment at Home With Hope in Lafayette as
               a treatment option in Feb. 2016. She relapsed and was removed
               from that program. She was offered the chance to go to Harbor
               Lights in patient [sic] program, but determined she’d rather
               manage her addiction with Suboxen [sic] and did not want to get
       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 7 of 14
               completely clean and sober for fear it would not be possible to
               sustain.


[20]           f. Mother has continued to reside with [Boyfriend] throughout
               this case. They have moved from their apartment in Attica,
               Indiana, in August 2015 and has since lived [sic]: 1. Attica, with
               [Boyfriend’s] sister; 2. Attica, with [Boyfriend’s] mother; 3.
               Williamsport, with [Boyfriend’s] other sister; [4]. Attica, with
               [Boyfriend’s] sister; [5]. Attica, back with [Boyfriend’s] mother.
               At times, Mother and [Boyfriend] sleep in Mother’s car. She has
               been unsuccessful in obtaining safe and stable housing.


[21]           g. [Boyfriend] has been a barrier for reunification for Mother.
               She has been made aware of this barrier by every service
               provider; by her case manager; by CASA and by the Court. She
               is unwilling or unable to terminate her relationship with
               [Boyfriend] and he is unwilling or unable to engage in services in
               order for reunification to occur.


[22]           h. Mother has exercised nearly all of her supervised visits. Visits
               remain at fully supervised as Mother has no stable housing
               suitable for the visits to transition to her home. Mother loves
               [Child]. The only service provided by the DCS that Mother
               regularly and consistently participated in is supervised visitation.


[23]           i. Child suffers from respiratory issues as a result of Mother’s
               drug use while pregnant and cannot be around cigarette smoke.
               Mother, [Boyfriend], and others in their household smoke
               cigarettes.


[24]           j. Mother suffers from depression and anxiety. She was ordered
               to participate in individual counseling. She failed to consistently
               attend her sessions and the individual service was closed due to
               lack of participation.


       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 8 of 14
[25]           K. Mother suffers from drug addiction. She was ordered to
               participate in IOP. She was offered assistance to attend an in-
               patient treatment center and declined. Mother chooses to remain
               on Suboxen [sic] to control her addiction, but has relapsed even
               when on Suboxen [sic].


[26]           l. Mother has worked a variety of jobs during the pendency of
               the CHINS case, however, has failed to maintain longevity or
               permanency with any employment. Mother cannot provide
               adequate support for [Child].


[27]           m. Despite initial compliance and efforts to cooperate and
               participate in services, Mother has been unable to sustain
               progress to effectuate reunification. Intensive services at the
               commencement of the case to allow the child to remain in the
               home failed. Extensive services offered to Mother after removal
               have had no significant impact on Mother’s long-term stability
               and ability to care for [Child]. Additional services would not
               benefit this family.


                                                       *****


[28]           n. . . . Mother has been unable to sustain employment, suitable
               housing, or a drug free lifestyle. These are ongoing problems and
               do not appear [sic] that any improvement their circumstances
               will be happening in the near future. The child has been in [and]
               out of home placement for fourteen months and needs a
               permanent and stable home[.]


[29]           o. CASA recommended that termination would be in [Child’s]
               best interest.




       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 9 of 14
[30]           p. The child has supportive and loving relative placement. She is
               bonded to the family, her needs are being met and [she] is well
               taken care of.


       (App. Vol. 2 at 8-11) (internal citations omitted). The court concluded, based

       on the above findings, termination was in Child’s best interest.



                                  Discussion and Decision
[31]   “The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children.” In re

       G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied. To terminate a parent’s

       rights, the State must file a petition in accordance with Indiana Code Section

       31-35-2-4 and then prove the allegations therein by clear and convincing

       evidence. Id. at 1260-61. If the court finds the allegations in the petition are

       true, it must terminate the parent-child relationship. Ind. Code § 31-35-2-8; In

       re N.G., 51 N.E.3d 1167, 1170 (Ind. 2016).


[32]   A petition to terminate the parent-child relationship must allege:


               (A) that one (1) of the following is true:


                        (i)     The child has been removed from the parent for at least six
                                (6) months under a dispositional decree.

                        (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                                reasonable efforts for family preservation or reunification
                                are not required, including a description of the court’s
                                finding, the date of the finding, and the manner in which
                                the finding was made.


       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 10 of 14
                        (iii)   The child has been removed from the parent and has been
                                under the supervision of a local office or probation
                                department for at least fifteen (15) months of the most
                                recent twenty-two (22) months, beginning with the date the
                                child is removed from the home as a result of the child
                                being alleged to be a child in need of services or a
                                delinquent child;

               (B) that one (1) of the following is true:


                        (i)     There is a reasonable probability that the conditions that
                                resulted in the child’s removal or the reasons for placement
                                outside the home of the parents will not be remedied.

                        (ii)    There is a reasonable probability that the continuation of
                                the parent-child relationship poses a threat to the well-being
                                of the child.

                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of the
               child.

       Ind. Code § 31-35-2-4(b)(2). The trial court must enter findings of fact to

       support each of its conclusions as to those allegations. Ind. Code § 31-35-2-8(c).


[33]   We review termination of parental rights with great deference. In re K.S., D.S.,

       & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh

       evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

       Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

       reasonable inferences most favorable to the judgment. Id. We apply a two-

       tiered standard of review: we determine first whether the evidence clearly and


       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 11 of 14
       convincingly supports the findings, and second whether the findings clearly and

       convincingly support the conclusions. In re E.M., 4 N.E.3d 636, 642 (Ind.

       2014). However, where a party challenges the judgment but does not challenge

       the findings of fact as unsupported by the evidence, we look only to the findings

       to determine whether they support the judgment. Smith v. Miller Builders, Inc.,

       741 N.E.2d 731, 734 (Ind. Ct. App. 2000). We will set aside a judgment

       terminating a parent’s rights only if it is clearly erroneous. In re L.S., 717

       N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534

       U.S. 1161 (2002).


[34]   Mother challenges the court’s conclusion under subsection (B) that there was a

       reasonable probability the conditions that lead to Child’s removal and

       placement outside the home will not be remedied. The conditions that lead to

       DCS’s involvement in this case, and, ultimately, to Child’s removal from

       Mother’s care is Mother’s drug use.


[35]   The trial court made numerous findings supporting its conclusion there was a

       reasonable probability Mother’s drug addiction was not being remedied. As the

       trial court found, Mother made many attempts at drug rehabilitation, but she

       failed to successfully follow through with any of her drug rehabilitation

       programs. Furthermore, Mother’s continued relationship with Boyfriend posed

       a great barrier to Mother’s ability to fight her drug addiction, as Mother would

       use drugs with Boyfriend. At the time of the termination hearing, Mother was

       “bouncing from home to home,” (Tr. at 25), and was believed to be staying

       with Boyfriend at Boyfriend’s sister’s home. Greer, who was Mother’s home-

       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 12 of 14
       based counselor for much of the case, indicated while Boyfriend had indeed

       been present throughout the entire case, Boyfriend had not visited Child since

       December 2015. The court noted these findings in its termination order. DCS

       and service providers discussed with Mother the hindering effect Mother’s

       relationship with Boyfriend caused on her ability to reunify with Child.

       However, Mother was unwilling or unable to end her relationship with

       Boyfriend.


[36]   Mother states she had “employment, housing, transportation, a valid driver’s

       license, and was visiting the child, with [whom] she is bonded.” (Appellant’s

       Br. at 17.) She claims, in light of her “continued participation in visitations and

       desire to get treatment,” (id.), there was a lack of sufficient evidence to

       terminate her parental rights.


[37]   Mother’s assertions lack merit and are an invitation for us to reweigh evidence.

       See In re D.D., 804 N.E.2d at 265 (“when reviewing a termination of parental

       rights, we will not reweigh the evidence or judge the credibility of the

       witnesses”). The trial court concluded Mother was unable to sustain

       employment, suitable housing, or a drug-free household. The trial court’s

       conclusions are supported by its findings that “despite initial compliance and

       efforts to cooperate and participate in services, Mother [was] unable to sustain

       progress to effectuate reunification.” (App. Vol. 2 at 10.) Mother relapsed

       multiple times. The trial court noted intensive home-based services were

       offered to Mother at the outset of the case, followed by extensive services after

       Child was removed from Mother’s care in August 2015, but that no services

       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 13 of 14
       have had any significant impact on Mother’s long term ability to care for Child.

       In light of Mother’s inability to adequately address her substance abuse issues,

       we cannot say the trial court erred in concluding there was a reasonable

       probability the conditions leading to Child’s removal would not be remedied.

       See In re D.W., 969 N.E.2d 89, 97 (Ind. Ct. App. 2012) (trial court’s finding

       parent failed to take advantage of services and failed to stay drug-free supported

       its conclusion the conditions causing children’s removal from parent’s home

       would not be remedied).



                                               Conclusion
[38]   The court’s unchallenged findings support its judgment terminating Mother’s

       parental rights. Accordingly, we affirm the termination of Mother’s parental

       rights.


[39]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 23A04-1611-JT-2517 | June 9, 2017   Page 14 of 14